OPINION
By STEVENS, J.
The parties appear here in reverse order from that in which they appeared in the trial court, but will be referred to as they there .appeared.
Plaintiff sued defendant to recover for overtime work alleged to have been done by him for defendant.
The record discloses that no express agreement to pay more than the stipulated weekly wage, for such overtime services, was entered into between the parties', although the services were essentially of the same character as those which the plaintiff was performing in the ordinary course of his employment.
w* * * jn absence of an express agreement, compensaton for extra services performed at the request of the employer cannot be claimed, if the services were essentially of the same character as those which the employee was performing in the ordinary course of his employment.”
26 O. Jur., “Master and Servant,” §107, p. 235.
The judgment entered below was accordingly contrary to law.
The judgment of the trial court is reversed; and this court now rendering the judgment which that court should have rendered, orders that the petition be dismissed, and that defendant go hence without day and recover his costs in the trial court and this court.
FUNK, PJ, and WASHBURN, J, concur in judgment.